Title: Notes on the Doctrine of Epicurus, [ca. 1799?]
From: Jefferson, Thomas
To: 



[ca. 1799?]


The Universe eternalit’s parts great & small inter-changeable
 Matter & Void alone Motion inherent in matter, weighty & declining eternal circulation of elements of bodies

Gods, neither creators nor preservers of the universe
Happiness the aim life
Virtue the foundn of happiness.
Utility the test of virtue


Pleasure active & in-dolentindolent is the absence of pain, the true felicity
active, consists in agreeable motion & is not happiness but the meansto produce it. thus the absence of hunger is an article of felicity. eating the means to obtain it.
Summum bonum is to be not pained in body nor troubled in mind.i.e. in-dolence of body, tranquility of mind.
to procure tranquility of mind we must avoid desire & fear the twoprincipal diseases of the mind.
Man is a free-agent.


Virtue consists in1. Prudence,2. Temperance,

3. Fortitude,4. Justice

which are opposed to1. Folly2. Desire

3. Fear.4. Deceipt

Doctrine of Epicurus.
